FILED
                             NOT FOR PUBLICATION                            APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TRANSITO PORTILLO-DURAN,                         No. 10-73309

               Petitioner,                       Agency No. A095-024-689

 v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Transito Portillo-Duran, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petition for review.

        The IJ denied Portillo-Duran’s withholding of removal claim on the basis

that he failed to demonstrate a nexus to race, religion, political opinion, or other

protected ground. The BIA found that, in his counseled appeal, Portillo-Duran did

not challenge the IJ’s nexus finding. Thus, we lack jurisdiction over any challenge

to the IJ’s nexus finding. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (this court lacks jurisdiction to review contentions not raised before the

BIA).

        PETITION FOR REVIEW DISMISSED.




                                        2                                        10-73309